Exhibit 99.3 METISCAN, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED PROFORMA BALANCE SHEETS Unaudited Pro Forma Condensed Financial Statements As of September 30, 2011and For the Three and Nine Months Ended September 30, 2011 and 2010 and the Year Ended December 31, 2010 and 2009 The accompanying unaudited pro forma financial statements have been prepared to present the balance sheet and income statement of Metiscan, Inc (the "Company"), to indicate how the financial statements of the Company might have looked if the share exchange / acquisitiontransaction with Aclor, Inc and transactions related to the share exchange / acquisitiontransaction had occurred as of the beginning of the periods presented. The unaudited pro forma financial statements have been prepared using the historical financial statements of the Company and Aclor, Inc as of and for the three and nine months ended September 30, 2011 and 2010 and for the year ended December 31, 2010 and 2009. The pro forma financial statements should be read in conjunction with a reading of the historical financial statements of the Company and Aclor, Inc. These pro forma financial statements are presented for illustrative purposes only and are not intended to be indicative of actual financial condition and results of operations had the share exchange been in effect during the periods presented, or of financial condition or results of operations that may be reported in the future. METISCAN, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED PROFORMA BALANCE SHEETS September 30 December 31 ASSETS CURRENT ASSETS Cash & Cash Equivalents $ $ Restricted Cash Trades reveivable Inventory Other receivable - Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net of accumulated 2010 1.1~12.31 - depreciation of $1,729,060 2011 1.1~ 9.30 - depreciation of $2,176,045 OTHER ASSETS Other deposits Trademarks & Patents TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABIITIES CURRENT LIABILITIES Trades payable $ $ Accrued expenses Other current liabilities Short-term Loan - Honetech N/P SBCH TRUST Loan from HSBC HuaNan Bank Advance & LC Loan from Chinatrust Bank TOTAL CURRENT LIABILITIES LONG-TERM LIABLITIES Loan from related parties - TOTAL LONG-TERM LIABILITIES - TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, par value $0.0001 per share Authorized – 10,000,000,000 shares Issued and outstanding –6,823,900,555 and 2,441,400,555, respectively Preferred stock, par value $0.0001 per share Authorized – 10,000,000 shares Issued and outstanding – 750,000 shares series “C” - 75 Issued and outstanding – 500,000 shares series “D” 50 50 Issued and outstanding – 41 shares series “E” Issued and outstanding – 53 shares series “F” Additional paid-in capital Prepaid Prefer stock - Retained earnings ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ METISCAN, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED PROFORMA BALANCE SHEETS December 31, 2010 December 31, 2009 CURRENT ASSETS Cash & Cash Equivalents $ $ Restricted Cash Trades reveivable Inventory Other receivables Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net of accumulated $ $ OTHER ASSETS Other deposits Trademarks & Patents TOTAL OTHER ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES Trades payable Other payable Accrued expenses Other current liabilities Short-term Loan - Honetech - N/P SBCH TRUST - Equipment loans - current portion Loan from HSBC HuaNan Bank Advance Loan from Chinatrust Bank TOTAL CURRENT LIABILITIES LONG-TERM LIABLITIES Deferred tax liability - Equipment loans - long term Loan from related parties TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, par value $0.0001 per share Issued and outstanding-2397,903,927 and 2,239,339,170,respectively Capital Stock- Preferred Series A Preferred 0 Series B Preferred 0 Series C Preferred 75 75 Series D Preferred 50 50 Additional paid-in capital Retained earnings ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ METISCAN, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED PROFORMA BALANCE SHEETS Three Months Ended Nine Months Ended September 30 September 30 REVENUES $ COST OF GOODS SOLD Cost of good sold Obsolete inventory adjustment 　 　 　 Total cost of good sold GROSSPROFIT ) ) SELLING,GENERAL & ADMINISTRATIVE EXPENSES Total Selling, General & Administrative Expenses $ INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSES) Interest income $ $
